Case: 15-50072      Document: 00513209855         Page: 1    Date Filed: 09/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-50072                                FILED
                                  Summary Calendar                      September 28, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GEORGE MICHAEL ENRIQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-206


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       George Michael Enriquez appeals his guilty plea conviction for aiding
and abetting the possession with intent to distribute actual methamphetamine
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2. He was
sentenced to 108 months of imprisonment and five years of supervised release.
He argues that the factual basis was insufficient to support his guilty plea and
that the district court did not adequately explain the nature of the charge as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50072    Document: 00513209855        Page: 2   Date Filed: 09/28/2015


                                  No. 15-50072

required by Federal Rule of Criminal Procedure 11(b)(1). Because Enriquez
raises these arguments for the first time on appeal, we review for plain error.
See United States v. Vonn, 535 U.S. 55, 58–59 (2002). To show plain error, the
appellant must show a forfeited error that is clear or obvious, that affects his
substantial rights, and that seriously affects the fairness, integrity, or public
reputation of the judicial proceedings. Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
      The indictment charged and Enriquez pled guilty to the knowing and
intentional aiding and abetting of possession with intent to distribute actual
methamphetamine.      At rearraignment, the court read the indictment and
reviewed the charges specified in the indictment. Enriquez answered in the
affirmative when asked whether he understood. The district court did not
plainly err in determining that Enriquez understood the nature of the charge.
See Dominguez Benitez, 542 U.S. at 83; see also United States v. Cuevas-
Andrade, 232 F.3d 440, 444 (5th Cir. 2000); United States v. Dayton, 604 F.2d
931, 942–43 (5th Cir. 1979).
      The government was required to prove that Enriquez knowingly and
intentionally aided and abetted possession of a controlled substance with the
intent to distribute. See United States v. Pando Franco, 503 F.3d 389, 394 (5th
Cir. 2007); United States v. Martinez-Lugo, 411 F.3d 597, 599 n.1 (5th Cir.
2005).     Enriquez admitted in the factual basis that he delivered the
methamphetamine to the cooperating source, but he challenges whether the
factual basis established that he did this knowing that he was delivering a
controlled substance. The record as a whole, including the indictment, the plea
agreement, the plea colloquy, and the presentence report, demonstrates that
Enriquez     knowingly    aided    and       abetted   the   possession    of   the
methamphetamine with the intent to distribute it. The district court did not



                                         2
    Case: 15-50072    Document: 00513209855             Page: 3        Date Filed: 09/28/2015


                                      No. 15-50072

plainly err in determining that there was a factual basis for the plea. See
United States v. Trejo, 610 F.3d 308, 313, 317 (5th Cir. 2010).
      Enriquez argues that his waiver of appeal should not be enforced because
the government breached the plea agreement by failing to make a motion
pursuant to U.S.S.G. § 3E1.1(b) for the third point for acceptance of
responsibility. Enriquez did receive the three-level reduction; there was no
breach.
      Enriquez argues that the district court erred in sentencing him for actual
methamphetamine       when       he    did       not   admit      to     possessing    actual
methamphetamine. The government asserts that Enriquez waived his right
to appeal his sentence.      Aside from his contention that the government
breached the plea agreement, Enriquez does not challenge the government’s
assertion of the waiver of appeal. Because Enriquez makes no other argument
challenging the enforceability of the appeal waiver, the waiver is enforced, and
his appeal of the sentence is dismissed. See United States v. Hildenbrand, 527
F.3d 466, 479 (5th Cir. 2008).
      CONVICTION AFFIRMED; APPEAL OF SENTENCE DISMISSED.




                                             3